1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                          Case No.: 18-mj-20112-KSC-H-1
12
                              Plaintiff-Appellee,
13                                                      ORDER GRANTING MOTION TO
     v.                                                 VACATE AND DISMISS
14
     ISAIAS RIVAS-VILLARREAL,
15                                                      [Doc. No. 26.]
                           Defendant-Appellant.
16
17
18         On April 13, 2020, the Government filed a motion to vacate the conviction and
19   dismiss the charge in the above case in light of the Ninth Circuit’s decision in United States
20   v. Corrales-Vazques, 931 F.3d 944 (9th Cir. 2019). (Doc. No. 26.) On the Government’s
21   motion, and for good cause shown, the conviction in the above case is vacated and the
22   charges are dismissed without prejudice.
23         IT IS SO ORDERED.
24   DATED: April 14, 2020
25
                                                    MARILYN L. HUFF, District Judge
26                                                  UNITED STATES DISTRICT COURT
27
28

                                                    1
